DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 10/29/2021 that prior McDevitt would not be able to read on the limitation of the distal advancement of the suture anchor causes an external thread of the suture anchor to thread into bone. However, the positive limitation that the threads are directly threaded into bone is not claimed, just that there is distal advancement of the suture anchor, and the threads are threaded into bone. The anchor will be advanced, and the threads will be threaded in the perimeter of the bone. Further it would seem that threads can be engaged in bone as seen in figure 43. The threads may be not threadably engage the bone as it is distally advanced into bone, but they will be the threaded within the bone. The applicant further argues McDevitt would not be able to read on newly amended claim 31 with respect to the step of positioning a suture within an inner lumen of the suture anchor through a suture retaining feature in a side of the shaft, and with newly amended claim 35 with respect to a gap of space between the suture anchor and the dilator. The rejections have been withdrawn based on claims 31 35. The examiner proposed an examiners amendment to place the application in condition for allowance but an agreement was not reached in the allotted time. 
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-22, 24-27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,673,094 to McDevitt. 
As to claim 20, McDevitt discloses a surgical method, comprising: advancing a distal tip (310) of an elongate shaft (300, which includes 310, 315, 325, 330, 335, 340, and 345; col. 5, ll. 51-59 and figure 6) into a bone (700, col. 7 ll. 52-58); to form a hole in the bone, the elongate shaft extending through an inner lumen (dotted line of figure 6) of an implantable dilator (105) that is located proximal to the distal tip of the elongate shaft (figure 5; the sharp point 310), and the elongate shaft extending through an inner lumen (dotted line of figure 6) of an implantable suture anchor (200; specifically the embodiments shown in figures 39 and 46) that is located proximal to the dilator (figure 2); after the hole is formed, continuing to advance the distal tip of the elongate shaft into the bone such that the dilator widens the hole formed by the distal tip of the elongate shaft (figure 23); with the dilator located in the hole, advancing the suture anchor distally relative to the dilator and the bone (figure 24), wherein the distal advancement of the suture anchor (200) causes an external thread (220) of the suture anchor to thread into the bone (col. 4, ll. 15-24, the anchor may not engage the bone as it rotated into bone, but the anchor is advanced and has a thread that threads in a location that is in the domain of bone, further the 
As to claim 21, McDevitt discloses the suture anchor (200) has a suture (228) coupled thereto (via 227/229; see figure 40) during the distal advancement of the suture anchor (figure 43); and the distal advancement of the suture anchor causes the suture (228) to be captured between an outer surface (220) of the suture anchor and a bone surface (col. 10, ll. 36-45) defining the hole (figure 44).
As to claim 22, McDevitt discloses see the suture (226) is coupled to the suture anchor (200) during the widening of the hole (col. 10, ll. 36-45, and figure 44); and the method further comprises tensioning the suture (sutures are prevented from slipping once install requiring tensioning prior to; such as shown in figure 51 [non-adjustable suture when in implanted]) before the distal advancement of the suture anchor.
As to claim 24, McDevitt discloses the distal advancement (into the bone) of the suture anchor traps the dilator in the hole distal to the suture anchor (figure 53.
As to claim 25, McDevitt discloses the distal advancement of the suture anchor is also relative to the elongate shaft (see pointed tip, 310 of the shaft, in figure 51 vs 52).

As to claim 27, McDevitt discloses the actuation of the driver includes rotating (pivotally rotating; see figures 26 and 27) a handle (505) of the driver (500).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,673,094 to McDevitt.
.
Claims 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,673,094 to McDevitt in view of U. S. Publication 2017/0172562 to Lombardo.
As to claim 28, McDevitt discloses the method above including tensioning (col. 10, ll. 61-62 and arrows for figure 51) the suture before the distal advancement of the suture anchor. However, McDevitt does not disclose during the advancement and the continued advancement of the distal tip of the elongate 
Lombardo teaches a suture anchor with delivery system with a shaft (abstract and paragraph 3) wherein during the advancement and the continued advancement of the distal tip of the elongate shaft (2), a suture (26) is coupled to the suture anchor (14) and extends through an opening (18; paragraph 52 and figure 1A) formed through a side of the driver (paragraph 53); for the purpose of allowing the operator (via a handle assembly/cleat/channel/aperture) to adjust the tension of the suture during placement of the anchor (see Paragraphs 09 and 54). It would have been obvious to one having ordinary skill in the art prior to the effective filing date to have modified McDevitt’s device with an opening in the elongate shaft for a suture as taught by Lombardo in order to adjust the tension of the suture while implanting the anchor. 
As to claim 29, with the method of McDevitt and Lombardo above, McDevitt discloses distal advancement of the suture anchor causes the suture to be captured between an outer surface of the suture anchor (figure 44 and col. 10, ll. 36-45) and a bone surface defining the hole (created by 100, 105, and 200).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,673,094 to McDevitt in view of U. S. Publication 2011/0264140 to Lizardi.
As to claim 40, McDevitt discloses the method above but is silent about during the advancement of the suture anchor distally relative to the dilator and the bone, a suture extends longitudinal along the elongate shaft and the external 
Lizardi teaches a similar method (applying a suture anchor in bone, abstract) having a suture extends longitudinal along the elongate shaft and the external thread of the suture anchor threading into the bone traps the suture between the thread and an interior wall of the hole in the bone (figure 4, paragraph 35) for the purpose of being able to easily maintain tension on the suture and lock the suture in place as the anchor is delivered. The suture can be trapped between the threads and the interior wall of the bone. The suture may not have an interference fit by the engagement of the threads and bone, but the suture can be trapped between the threads and the bone. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the sutures in the method of McDevitt be trapped as taught by Lizardi in order easily maintaining tension on the suture and lock the suture in place as the anchor is delivered
Allowable Subject Matter
Claims 31, 32, 34-39, 41 are allowed. 
Of note: a call was made to the applicant for an examiner’s amendment to place the application in condition for allowance but an agreement was not reached. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2006/0253119 to Berberich discloses a .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771